DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend as follow:
1. (Currently Amended) A cable conduit, comprising: at least one cable; a tube, which accommodates the cable in an interior space; a sensor for sensing an environmental condition in the interior space; wherein the sensor comprises a wireless sender for sending measurement data to an outside of the tube, wherein the sensor is positioned in a cavity in fluid exchange with the interior space of the tube; wherein the cavity is provided by a further component connected to the tube, wherein the cable conduit further comprises a sensor device attached to the tube, which the sensor device provides the cavity outside of the tube; and wherein the tube has an opening for interconnecting the interior space with the cavity in the sensor device.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “wherein the cable conduit further comprises a sensor device attached to the tube, which the sensor device provides the cavity outside of the tube; and wherein the tube has an opening for interconnecting the interior space with the cavity in the sensor device.” Therefore claims 1 and 3-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks and Arguments, filed September 2, 2022, with respect to Claim 1 has been fully considered and are persuasive.  The applicant has amended independent claim 1 to include the allowable subject matter of dependent claim 2 which was indicated allowable by the examiner in the Final Rejection mailed on July 11, 2022. The 35 USC 102 rejection of claim 1 has been withdrawn. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRYSTAL ROBINSON/Examiner, Art Unit 2848